United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3529
                                   ___________

Arven Malcom, Jr., individually             *
and as a class of one,                      *
                                            *
             Appellant,                     *
                                            *   Appeal from the United States
      v.                                    *   District Court for the
                                            *   District of Nebraska.
Charles A. Wooldridge, individually         *
and in his official capacity as             *       [UNPUBLISHED]
Treatment Case Worker/Counselor             *
at the Nebraska Center for Children and     *
Youth, Lincoln, Nebraska;                   *
Unknown Defendant Case                      *
Workers/Counselors, at the                  *
Nebraska Center for Children and            *
Youth, Lincoln, Nebraska; P. Stephen        *
Potter, individually and in his official    *
capacity as Public Defender for             *
Dawson County, Nebraska; Lloyd G.           *
Kaufman, individually and in his            *
official capacity as County Judge for       *
Dawson County, Nebraska; Lois               *
Bliven, individually and in her             *
official capacity as the Clerk Magistrate   *
of the Dawson County Court in Dawson        *
County, Nebraska; Kent E. Florom,           *
individually and in his official capacity   *
as County Judge for Dawson County,          *
Nebraska; John H. Marsh, individually       *
and in his official capacity as County      *
Attorney for Dawson County,                 *
Nebraska; Michael F. Maloney,               *
individually and in his official            *
capacity as a Deputy County Attorney        *
for Dawson County, Nebraska; J.             *
Burke Smith, individually and in his        *
official capacity as a Deputy County        *
Attorney for Dawson County,                 *
Nebraska; Reg Dallman, individually         *
and in his official capacity as Probation   *
Officer for the County of Dawson,           *
Nebraska; Mark Montgomery,                  *
individually and in his official capacity   *
as a Deputy Sheriff for Dawson County,      *
Nebraska; Bradley Christner,                *
individually and in his official            *
capacity as a Deputy Sheriff for            *
Dawson County, Nebraska; Elizabeth          *
Friedrichey Waterman, individually          *
and in her official capacity as a           *
defense attorney for plaintiff;             *
Leonard P. Vyhnalek, individually and       *
in his official capacity as a defense       *
attorney for plaintiff; Donald E.           *
Rowlands, II, individually and in his       *
official capacity as District Court Judge   *
in and for the District Court of Dawson     *
County, Nebraska; Kurt R. McBride,          *
individually and in his official capacity   *
as an appellate defense attorney for        *
plaintiff; Colleen J. White, OCR, RPR,      *
individually and in her official capacity   *
as a District Court Reporter in and for     *
the District Court of Dawson County,        *
Nebraska, and for the District Court of     *
Lincoln County, Nebraska; County of         *
Dawson, Nebraska, a political               *




                                        -2-
subdivision, organized and existing in  *
the State of Nebraska,                  *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: July 30, 2008
                                Filed: August 7, 2008
                                 ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Arven Malcom, Jr., appeals the adverse judgment entered by the district court1
in his 42 U.S.C. § 1983 action against private and government defendants who
Malcom claimed violated his rights with regard to a 1992 state judgment of conviction
that was later found to be invalid. Following careful de novo review, we affirm for
the reasons provided by the district court. See 8th Cir. R. 47B.
                        ______________________________




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.

                                         -3-